DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 04/20/2022 in regards to the U.S.C. 112(a) rejection have been fully considered but they are not persuasive. The Applicant argues that Par. 0021, 0024, 0051-0053, ad 0056 provide sufficient written description for “applying the analysis algorithm to the collected patient data for a plurality of different settings of each parameter; for each setting of the parameters storing a classification of the clinical events obtained by the algorithm executed on the external device” and “adapting the automatically computed proposal to reduce false classifications of clinical events made by the analysis algorithm and increase true classifications when the respective parameter is adjusted according to the proposal”. The Examiner respectfully disagrees. Par. 0024 simply discloses that human experts can be used to optimize the algorithm. It is not disclosed how this is done/what the human expert is entering/measuring in order for the algorithm to be optimized. Par 0021 only states that the algorithm is applied to different patient data. There is no explanation of how this algorithm is being applied or how it works. Par. 0051-0053 only discloses that the algorithm is applied to captured ECG data using a performance metric, however, there is still not any explanation as to how this performance metric is being applied or how the algorithm is applied on the ECG data. It is further disclosed in these paragraphs (0051-0053) that an automatically computing proposal is created to reduce false classifications, however it is still unclear how this proposal is computed and how exactly it is reducing the false classifications. Finally, in Par. 0056 it is disclosed that to reduce false classifications the algorithm is presented with performance data, however it is not clear what this performance data is or how it is being used by the algorithm to reduce the false classifications. Thus, the U.S.C. 112(a) rejection still stands. 
Applicant’s arguments, with respect to the U.S.C. 102 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Karlen (Machine learning eliminates false alarms in intensive care, NPL).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1, 3-5, 9-11, 13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the claims recite the steps of “applying the analysis algorithm to the collected patient data for a plurality of different settings of each parameter; for each setting of the parameters storing a classification of the clinical events obtained by the algorithm executed on the external device” and “adapting the automatically computed proposal to reduce false classifications of clinical events made by the analysis algorithm and increase true classifications when the respective parameter is adjusted according to the proposal”. This is functionally claimed but there are no steps or specifics provided by the specification as to how the algorithm is being used or how the proposal is being adapted to reduce false classifications.
As noted in the MPEP, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claim(s) 1, 3-5, 9-11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Houben (WO 2012015498 A1) in view of Karlen (Machine learning eliminates false alarms in intensive care, NPL).
	In regards to claim 1, Houben discloses a method for adjusting parameters of a medical device (Abstract discloses signal processing of a medical device and Par. 0074 discloses adjusting the parameters), the method comprising the following steps: 
collecting patient data of a patient by using the medical device, the medical device including programmable parameters for affecting a function carried out by the medical device (Par. 0050 discloses collecting data from the patient via a sensing module inside of an IMD. Par. 0028 discloses programming the medical device); 
transmitting the patient data to an external device (Par. 0062 discloses transmitting the data to an external device); 
conducting an analysis of the transmitted patient data by carrying out an analysis algorithm on the external device (Par. 0061 discloses analysis algorithms being applied to the data and Par. 0065 discloses all of the data analysis can be performed on an external device as well); 
analyzing the collected patient data, with the analysis algorithm, for a plurality of different settings of each parameter; for each setting of the parameters storing a classification of the clinical events obtained by the algorithm executed on the external device (Par. 0061 discloses applying the algorithms to the data and then classifying the data as above or below a threshold or as asystole or bradycardia); 
processing the classifications of the clinical events made by the analysis algorithm executed on the external device to adjudicate them as true or false (Par. 0061 discloses processing the classifications to determine if the classification is true, for example determining if the detected asystole/bradycardia is true or false. See also Par. 0083);
providing an automatically computed proposal to a physician for adjusting at least one of the parameters, or several of said parameters, or all of the parameters based on the analysis (Par. 0061 discloses after determining if the classification was true or false it can store suggestions for the clinician on how to act regarding this classification. See also Par. 0083);
adapting the automatically computed proposal to reduce false classifications of clinical events made by the analysis algorithm and increase true classifications when the respective parameter is adjusted according to the proposal (Par. 0066 discloses the determination of false or true classifications is used to better the system’s ability to reduce false classifications); 
and using an external device to adjust the parameters of the medical device based, at least in part, on the automatically computed proposal (Par. 0070 discloses an example of parameter adjusting to reduce false classifications (i.e. false asystole) once it is determined that a false classification is detected).
Houben does not explicitly disclose the classifications of the clinical events made by the analysis algorithm executed on the external device to adjudicate them as true or false and providing an automatically computed proposal to a physician for adjusting at least one of the parameters, or several of said parameters, or all of the parameters based on the analysis being done by an expert system or expert knowledge, i.e. machine learning/algorithm training.
However, in the same field of endeavor, Karlen discloses that the use of an expert system/knowledge, i.e. machine learning, is used in healthcare systems to train algorithms in order to reduce the risk of false alarms in the ICU (see attached NPL article). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an expert system/knowledge, i.e. machine learning, to train algorithms, as taught and suggested by Karlen, in order to reduce the risk of false alarms in the ICU. 
	In regards to claim 3, the combined teachings of Houben and Karlen as applied to claim 1 discloses the method according to claim 1, which further comprises carrying out the step of collecting the patient data by using the medical device to measure an ECG of the patient (Houben: Par. 0006 discloses ECG is measured).
	In regards to claim 4, the combined teachings of Houben and Karlen as applied to claim 1 discloses the	 method according to claim 1, which further comprises storing the collected patient data in the external device (Houben: Par. 0011 discloses external storage mediums).
	In regards to claim 5, the combined teachings of Houben and Karlen as applied to claim 1 discloses the method according to claim 1, which further comprises storing the collected patient data in the external device and recalling for review, at a later time, collected patient data stored in the external device (Houben: Par. 0061 discloses the stored data may be recalled for subsequent review).
	In regards to claim 9, the combined teachings of Houben and Karlen as applied to claim 1 discloses the method according to claim 3, wherein the function corresponds to one of: detecting of P, Q, R, S, and T waves in the ECG, detecting of atrial fibrillation in the ECG, detecting of bradycardia in the ECG, detecting of an asystole in the ECG, detecting of a high ventricular rate in the ECG, OR detecting a sudden rate drop in the ECG (Houben: Par. 0061 discloses detecting asystole or bradycardia).
	In regards to claim 10, the combined teachings of Houben and Karlen as applied to claim 1 discloses the method according to claim 1, wherein the external device used for adjusting the parameters of the medical device is at least one of: a programmer remote from the medical device or outside the body of a patient or an external data center by wireless programming (Houben: Par. 0076 discloses wireless communication between the external device and the medical device).
	In regards to claim 11, Houben discloses a system for adjusting medical parameters (Abstract discloses signal processing of a medical device and Par. 0074 discloses adjusting the parameters), the system comprising
a medical device configured to collect patient data of a patient, said medical device being configured to perform a function and including programmable parameters for affecting said function (Par. 0050 discloses collecting data from the patient via a sensing module inside of an implantable medical device. Par. 0028 discloses programming the medical device to perform functions);
and an external device configured to receive said collected patient data transmitted by said medical device (Par. 0062 discloses transmitting the data to an external device), 
said external device being configured to analyze said transmitted patient data, and said external device being configured to provide a proposal to a physician for adjusting at least one of said parameters, several of said parameters, or all of said parameters using said analysis (Par. 0061 discloses analysis algorithms being applied to the data and Par. 0065 discloses all of the data analysis can be performed on an external device as well. 0061 discloses storing suggestions for the clinician on how to adjust parameters. See also Par. 0083)
said external device being configured to analyze said patient data by executing an analysis algorithm on said external device and applying said algorithm to said collected patient data for a plurality of different settings of each parameter, said external device being configured to store a classification of the clinical events obtained by said algorithm executed on said external device for each setting of said parameters (Par. 0061 discloses applying the algorithms to the data and then classifying the data as above or below a threshold or as asystole or bradycardia); 
the system being configured to receive, as an input,  whether said classification of said respective clinical event made by said algorithm executed on said external device is true or false (Par. 0061 discloses processing the classifications to determine if the classification is true, for example determining if the detected asystole/bradycardia is true of false. See also Par. 0083); 
the system being further configured to adapt said proposal such that false classifications of clinical events made by said algorithm are reduced when said respective parameter is adjusted according to said proposal (Par. 0066 discloses the determination of false or true classifications is used to better the system’s ability to reduce false classifications); 
and an external device being configured to adjust the parameters of the medical device based, at least in part, on said proposal (Par. 0070 discloses an example of parameter adjusting to reduce false classifications (i.e. false asystole) once it is determined that a false classification is detected).
Houben does not explicitly disclose the classifications of the clinical events made by the analysis algorithm executed on the external device to adjudicate them as true or false and providing an automatically computed proposal to a physician for adjusting at least one of the parameters, or several of said parameters, or all of the parameters based on the analysis being done by an expert system or expert knowledge, i.e. machine learning/algorithm training.
However, in the same field of endeavor, Karlen discloses that the use of an expert system/knowledge, i.e. machine learning, is used in healthcare systems to train algorithms in order to reduce the risk of false alarms in the ICU (see attached NPL article). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an expert system/knowledge, i.e. machine learning, to train algorithms, as taught and suggested by Karlen, in order to reduce the risk of false alarms in the ICU. 
	In regards to claim 13, the combined teachings of Houben and Karlen as applied to claim 1 discloses the system according to claim 11, wherein said collected patient data is an ECG of the patient (Houben: Par. 0006 discloses ECG is measured).
	In regards to claim 17, the combined teachings of Houben and Karlen as applied to claim 1 discloses the system according to claim 13, wherein said function corresponds to one of: detecting of P, Q, R, S, and T waves in the ECG, detecting of atrial fibrillation in the ECG, detecting of bradycardia in the ECG, detecting of an asystole in the ECG, detecting of a high ventricular rate in the ECG, OR detecting a sudden rate drop in the ECG (Houben: Par. 0061 discloses detecting asystole or bradycardia).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 June 2022